Citation Nr: 1539227	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to May 31, 2007, and as 70 percent disabling as of that date.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in September 2007 and March 2009.  

The September 2007 rating decision continued a 50 percent evaluation for PTSD that had been effectuated in an October 2005 rating decision (following an August 2005 Board decision).  The Veteran filed a timely notice of disagreement (NOD) and a statement of the case (SOC) was issued in April 2008, which assigned a 70 percent rating effective May 31, 2007.  The Board notes that although no substantive appeal was filed, a May 2008 letter sent by the RO in conjunction with the Veteran's claim for entitlement to TDIU noted that the issue of entitlement to an increased rating for PTSD was under appeal.  Inasmuch as the RO took actions to indicate to the Veteran that the issue was on appeal, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The March 2009 rating decision denied the claim for entitlement to a TDIU.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2010.  A transcript is of record.  The claims were remanded by the Board in April 2011 and December 2013 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  
The Veteran submitted additional lay evidence directly to the Board in June 2014, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 31, 2007, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; the Veteran's PTSD has not been manifested by total social impairment at any time during the appellate period.  

2.  The preponderance of the evidence of record does not establish that the Veteran's service-connected disabilities are sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, and not higher, for PTSD have been met prior to May 31, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met during the period beginning May 31, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in July 2007 that addressed both the claim for increased rating and the claim for entitlement to a TDIU.  

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include records from the Social Security Administration (SSA); afforded the appellant physical examinations; obtained medical opinions as to the severity of his disability and his employability; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

There was also substantial compliance with the Board's April 2011 and December 2013 remand instructions as outstanding VA treatment records were obtained and a VA examination was conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection was established for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, with a 50 percent evaluation effective December 22, 2000, in an October 2005 rating decision.  The Veteran's claim for increased rating for PTSD was received on December 7, 2005.  In the September 2007 rating decision that is the subject of the current appeal, the rating was initially continued at 50 percent.  It was subsequently increased to 70 percent effective May 31, 2007, with explanation that this was the date of receipt of his claim for increase since its evaluation was timely appealed and since earlier records did not clearly show increased seventy prior to this date.  See April 2008 statement of the case (SOC).  Given the foregoing, the Board must determine whether the Veteran is entitled to a rating in excess of 50 percent between December 7, 2004, and May 30, 2007, and a rating in excess of 70 percent as of May 31, 2007.  See Hart, 21 Vet. App. at 509-510.  

The Veteran contends that he is entitled to increased ratings for his PTSD because his PTSD presents him from any type of social activity; he only goes outside of his house to go to medical appointments; and he has been unable to work since May 1998.  See March 2010 VA Form 21-4138.

In June 2010, the Veteran testified that he avoids people; that he finds it extremely difficult to make any kind of decision; that for the past two years he had not gone out (only going in the yard and not going anywhere but to the VA facilities); and that he did not talk to anyone except his wife and daughter.  He described a typical day to include only reading and watching television.  He asserted that he waits until his wife gets home from work to eat as he does not want to eat if he has to make anything himself.  The Veteran also reported suicidal and homicidal tendencies and that he had tried to commit suicide in 1998 or 1999 but it crossed his mind every day, at certain times worse than others.  The Veteran also testified that he had not had friends over in a couple years and did not encourage them to come anymore.  When his wife's relatives come to visit, he ignored them.  The only people he had contact with were his wife, mother, daughter, and VA providers.  The Veteran testified that he was extremely cautious about making sure the doors and windows were locked and that he locked the doors as soon as his wife left for work and they stayed locked during her 12 hour shift.  He indicated that he had to be forced to bathe once or twice a week and that he always had outbursts with his wife and children with occasional violence towards them.  See hearing transcript.  

In a June 2014 statement, the Veteran reported that he had been totally isolated for the past two and one-half years and that were it not for his mother, he would not eat or have clean clothes.  He also indicated that his step father mowed his lawn and the only contact he had was with his mother and step father and Skyping with his daughter and granddaughters.  The Veteran reported that he and his wife of 41 years were divorced in January of that year; that any form of work or doing anything would be impossible because of his PTSD and anxiety.  

In another June 2014 statement, the Veteran reported that his condition meets all the criteria for the 100 percent rating, to include inability to function at work, panic, depression, and occasional outbursts of temper.  For that reason, he had not attended any family functions or had any interaction with his siblings or their families for years.  

As noted above, the Veteran has reported being divorced since January 2014.  Prior to his divorce, his ex-wife wrote several statements in support of his claim.  

In a statement received in December 2005, the Veteran's ex-wife reported that she had been married to the Veteran for 33 years, during which they had been separated on several occasions, with one separation lasting for approximately two and one-half years.  She reported that when she first met the Veteran, he was very quiet and extremely reserved, which she thought was shyness.  After drinking, which was every day for years, he was very easy to be made angry and the more he drank the more violent he became.  For the first several years they were married, the Veteran had nightmares and she would wake up to find him choking her and talking in Vietnamese.  On two occasions, she woke up to find that he had jumped through the window, and several times he would be on the floor.  She reports that the Veteran was obsessed with guns and kept them in every room of the house, which he did to that day.  She also indicates that for three to four years, he slept with a shotgun every night.  The Veteran's ex-wife indicates that going out to eat, spending time with their children, or attending family get togethers did not happen because the Veteran did not want to be around people, which he still does not today.  She had to see that the children were in activities without his support of help.  Through all these years, the Veteran had been treated for short periods of time for depression.  The Veteran's ex-wife reported that in 1996, they lost their son to suicide, which did nothing to help the Veteran's condition and led to marital difficulties that affected their daughter.  Since 1998, the Veteran had been seen and was still being seen by the VA mental health clinic.  He took anti-depressant medication every day, but still did not go out much, even to church.  For years and years he would tell her he was afraid something bad would happen when we went out and the children would be hurt.  While he was better now, he was not a lot better.  The Veteran's ex-wife reported that life with the Veteran had been very difficult.  See statement from A.B.W.  

In an October 2008 VA Form 21-4138, the Veteran's ex-wife reported that she and the Veteran had been married for 36 years and that over the past years she had watched him steadily deteriorate, to the point his mental state was of extreme concern.  She reported that in the past, he had been the type of person to attempt to take care of himself, but now he had to be coaxed into bathing and even eating and it appeared the effort to do either was more than he could handle.  She reported that he rarely gets out of bed unless he has a VA appointment and even then it takes an extreme amount of effort, coaxing and, oftentimes, "brow beating."  She indicated that the Veteran did not react well when someone attempts to visit him in their home and that he could not socialize and went into his bedroom and would not come out.  The Veteran's ex-wife also reported that he was unable to talk on the telephone with their daughter and grandchildren, who were in Germany, without getting extremely emotional, so he avoids speaking to them.  She also reported that the Veteran had gone weeks without sleeping.  

In a December 2008 VA Form 21-4138, the Veteran's ex-wife reported that since February 2008, his condition had seriously declined as he only left the house to go to the doctor, would not answer the telephone or the door, and went into his bedroom when someone comes to see him.  She also reported that he had stopped bathing except when she is home from work and constantly reminds him to do so.  He had not had a haircut in several months and would not eat unless she insisted.  She reported that she believed he could be a danger to himself and others.  He had stopped watching television or using the computer, which were things he used to enjoy doing.  She also reported that he used to read quite a bit, but no does very little of that.  She indicated that she was deeply concerned for his welfare.  

In June 2010, the Veteran's ex-wife testified that they had not seen their grandchildren for three years and when they call from Germany, the Veteran could hardly talk to them on the phone.  She indicated that he got very emotional, which upset their one and three year old grandchildren.  She asserted that their daughter called quite frequently, but he sometimes would not talk to her.  She indicated that the Veteran just did not want to talk and he got very emotional and "goes off."  The Veteran's ex-wife indicated that the Veteran's mother lived two streets over and he had to make himself call her.  She asserted that sometimes, if he saw his mother's name on the caller ID, he will not answer.  The Veteran's ex-wife testified that the Veteran would not eat when she was not at home and that she did all the grocery shopping and buying gifts and cards for their grandchildren.  She indicated that she left for work at six in the evening and got home at six in the morning, and that two years ago, she switched jobs so that she was only three minutes from home in case something were to happen.  She indicated that she never knows what is going to happen and that the Veteran talked about suicide a lot.  The Veteran's ex-wife testified that he did not have any violent outbursts towards his mother, but that she got on the Veteran's nerves.  He had not had any violent outbursts towards her in a couple months.  She testified that she could avoid it as she can usually see the signs and that they could go a whole day without saying anything.  The Veteran's ex-wife testified that they slept in separate rooms and had for the past six years because he did not sleep well and she did not want to disturb him and that he could go two to three days without sleeping because his mind is too busy.  The Veteran's ex-wife testified that she did not encourage visitors because she knew it upset him and that she had friends at work and would go talk to her nephews or other visitors outside.  See hearing transcript.  

In a statement received in June 2012, the Veteran's ex-wife reported that since May 2011, the Veteran had been admitted to the mental health ward at the North Little Rock VA hospital three times.  She indicated that he did not have any contact with anyone other than herself and occasionally online with their daughter in Germany.  She reported that the Veteran was unable to go to Germany to visit her and their two granddaughters due to the fact that he was unable to cope with the stress of having to be in contact with other people.  The Veteran's ex-wife also reported that the Veteran did not make any effort to keep himself clean and would not even eat if she did not bring him his meals.  She indicated that she was constantly afraid that he will harm himself and that when she comes home from work, she never knows from one minute to the next whether she will find him alive or dead by his own hand.  She reports that he will not answer the phone or go to the door when someone rings the doorbell.  He seldom leaves his bedroom and even keeping appointments with his VA doctors is an ordeal.  He stayed in bed most of the time and has no interest in any activities other than occasionally reading.  She reported that she had to pay all the bills, balance the checkbook, and take care of any business matters.  The Veteran's ex-wife also reported that the Veteran was steadily declining and that she maintained her own residence and had been unable to live with him for over a year due to his dark depression and excessive mood swings.  She also reported that he had always had problems being out in public, but in the past year it had been impossible for him to do so.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

In addition to the lay evidence described above, the medical evidence in this case consists of VA treatment records and several VA examination reports.  

A December 2004 social work note documents that the Veteran and his wife had an early Christmas for their daughter, her husband, and their granddaughter because they all flew to Germany to be with his son-in-law's family over Christmas.  The Veteran reported that he really liked his son-in-law but worried he would take a job in Germany and reduce his and his wife's access to their daughter and granddaughter.  His main difficulty was lack of motivation to get things done and a general lack of enthusiasm about anything.  It was also noted that he visited his mother at her home on Christmas and that he realized he would never see his brother if not for those gatherings.  The impression was PTSD and a GAF of 48 was assigned.  

A December 2004 psychiatry medication management note documents that the Veteran was seen with chief complaint of "good at times and not good at other times."  He reported his depression at a level five on a scale of 10 and stated that he could not get enthused about anything like he used to.  Mental status examination revealed that he was appropriately dressed and groomed without abnormal movements.  Mood was neutral and affect was restricted.  There was no thought disorder, suicidal or homicidal ideation, or auditory or visual hallucinations.  An Axis I diagnosis of PTSD was made and a GAF score of 51 was provided.  

A December 2005 social work note documents that the Veteran reported doing well.  He talked with his daughter and granddaughter by phone to Germany almost daily via an internet hookup.  The two stayed for a month in October and the Veteran said he had never enjoyed anything as much as playing with his granddaughter.  He said he and his wife may visit Germany soon, which would be a big step for him, and he would not do it for anyone else.  He reported actually enjoying Christmas dinner at his mother's house, which had not been true in the past.  The Veteran indicated that he was hoping to get a 70 percent rating so he could apply for unemployability and give his wife more options about her job.  The impression was PTSD and a GAF score of 50 was assigned.  

A February 2005 social work note documents the Veteran's report of having a tough time in January with rainy, gloomy weather and the impending departure of his daughter and granddaughter, who left recently for Germany where her husband had found a job.  The Veteran continued to have trouble with time structure but was determined to have a garden and also planned to fish with a friend.  The impression was PTSD and a GAF score of 48 was assigned.  

An April 2005 psychiatry medication management note documents that the Veteran was seen with chief complaint of depression.  He described anhedonia and decreased energy level as especially problematic.  He had a plan to increase activity with exercising and gardening/fishing.  Mental status examination revealed that he was appropriately dressed and groomed without abnormal movements.  Mood was ok some days, others down, and affect was moderately restricted, though he was capable of smiling.  Thought process was organized and goal-directed and the Veteran denied suicidal or homicidal ideation and delusions or hallucinations.  Axis I diagnoses of PTSD and major depressive disorder were made and a GAF score of 48 was assigned.  

Also in April 2005, the Veteran reported that he had some improvement in mood over the past week or so, but admitted to feeling depressed more days than not.  He had tried to increase activity and had some tomato plants and had plans to plant cucumbers and squash.  He had also been fishing with a friend.  See social work note.  

A September 2005 social work note documents that the Veteran had been in good spirits as he was getting ready to meet his daughter and granddaughter on their return from Germany for a three week visit.  He had done better with time structure over the summer except when it was really hot.  The impression was PTSD and major depressive disorder and a GAF score of 50 was assigned.  

During a December 2005 psychiatry medication management visit, the Veteran reported being married, unemployed, and compliant with medication.  He reported doing about the same, sometimes better and sometimes worse.  His mood had responded well to the current medication regimen.  He was using breathing techniques learned in a PTSD treatment program and this had been a helpful skill.  The Veteran reported that he had felt more at ease this Christmas than ever before.  He was sleeping an average of eight hours a night when taking medication.  Mental status examination revealed that the Veteran was appropriately dressed and groomed with no abnormal movements.  Mood was neutral and affect was moderately restricted, though the Veteran was capable of smiling.  Thought process was organized and goal-directed and the Veteran denied suicidal and homicidal ideation, delusions or hallucinations.  The impression was PTSD and a GAF score of 48 was assigned.  

In March 2006, the Veteran reported that he had about a three week period where he did very little and was quite depressed.  He said he had to kick himself in the tail to get moving and stay busy.  He had done so and was feeling better.  He reported that he and his wife would be visiting their daughter and granddaughter in Germany at the end of the following month.  He indicated that there were few things that would make him undertake such a trip, but the grandchild is one of them.  He had been active in his garden and rated his mood as between a five and seven on a scale of 10.  He mentioned that he was denied on a claim for increased rating for hearing loss and was most disappointed he did not reach the 70 percent level so his wife could have CHAMPVA coverage.  She was working 12 hours shifts and slept most of the time she was home.  The impression was PTSD and a GAF score of 50 was assigned.  See social work note.  

In June 2006, the Veteran reported being married, unemployed, and compliant with medication.  He was gardening a bit each day.  Mood was described as "not the best overall because of pain and my daughter is in Germany and I don't get to see her."  He was sleeping an average of eight hours when taking medication.  It was noted that PTSD symptoms of re-experiencing, avoidance and arousal were chronic and stable without change.  Mental status examination revealed that the Veteran was appropriately dressed and groomed with no abnormal movements.  Mood was neutral and affect was moderately restricted, though the Veteran was capable of smiling.  Thought process was organized and goal-directed and the Veteran denied suicidal and homicidal ideation, delusions or hallucinations.  The impression was PTSD and a GAF score of 48 was assigned.  See social work note.  

A July 2006 social work note documents that the Veteran went to Germany in April and enjoyed his chance to see his daughter and granddaughter.  He reported that his son-in-law's family was very good to him and he was surprised at how many people spoke English.  He enjoyed tending his garden each day.  The Veteran denied suicidal ideation.  The impression was PTSD and a GAF score of 50 was assigned.  

The Veteran returned to the mental health clinic in September 2006 and reported doing well expect for back and neck pain.  He was looking forward to a visit from his daughter and granddaughter for one month in December.  He reported his mood as ok.  Affect was noted to be mildly subdued.  The Veteran had plans to go squirrel hunting soon.  He denied homicidal and suicidal ideation.  The impression was PTSD and a GAF score of 50 was assigned.  

An October 2006 psychiatry medication management note documents that the Veteran reported being married, unemployed, and compliant with medications.  He noted that he was beginning to get some energy back.  It was noted that PTSD symptoms of re-experiencing, avoidance and arousal were chronic and stable without change.  Mental status examination revealed that the Veteran was appropriately dressed and groomed with no abnormal movements.  Mood was neutral and affect was moderately restricted, though the Veteran was capable of smiling.  Thought process was organized and goal-directed and the Veteran denied suicidal and homicidal ideation, delusions or hallucinations.  The impression was PTSD and a GAF score of 48 was assigned.  

The Veteran was seen in the PTSD medication clinic in December 2006, at which time he reported being married and unemployed and that he was better than his last visit.  The Veteran stated that he had started a higher dose of medication and that he felt much better.  He described his mood as better than it was and stated that his daughter and grandchild had been home and his time was more occupied.  He structured his day with some yard and home work and reported reading a lot and using the computer.  He also went riding in deer camp occasionally.  He was sleeping an average of seven hours per night.  It was noted that PTSD symptoms of re-experiencing, avoidance and arousal were chronic and stable without change.  Mental status examination revealed that the Veteran was appropriately dressed and groomed with no abnormal movements.  Mood was neutral and affect was moderately restricted, though the Veteran was capable of smiling.  Thought process was organized and goal-directed and the Veteran denied suicidal and homicidal ideation, delusions or hallucinations.  The impression was PTSD and a GAF score of 48 was assigned.  

A January 2007 social work note notes that the Veteran reported doing well and continuing to endorse his statement about doing as well as he had in years.  His daughter and her family had left earlier that month for a return to Germany after a month-long visit.  The Veteran reported enjoying that immensely and did not have to "get off by myself" like he had in the past.  He also reported that he had taken his son-in-law to his deer camp with him and hunted for a couple of hours once or twice.  The Veteran denied recent nightmares and reported getting up to urinate, but being able to get back to sleep quickly most of the time.  He reported feeling better and being able to enjoy life more than any time in recent memory.  The impression was PTSD and a GAF score of 50 was assigned.  

A March 2007 social work note documents that the Veteran reported reading most days, which he enjoyed as much as any other activity, and that his nightmares had not been too bad lately and his mood had been ok.  The impression was PTSD and a GAF score of 50 was assigned.  

An April 2007 mental health clinic medication management note documents that the Veteran had been followed for chronic PTSD and depression and had partial response to medication, but overall had continued to report significant depression symptoms.  He reported isolation and rejection sensitivity and denied structured activities.  It was noted in an addendum that the Veteran was casually dressed and groomed with slightly slowed psychomotor activity.  Affect was moderately restricted and he was alert and oriented without psychosis or suicidal ideation.  The impression was significant depression with PTSD symptoms and atypical features.  

In a May 31, 2007, social work note, it was documented that the Veteran was optimistic about the benefits of medication and thought it had raised his mood somewhat.  He admitted he had been depressed and staying in bed a lot, which he did not reveal during his April visit.  He indicated that his wife had planted a garden that he was working on.  It was noted that the Veteran had reactivated his claim for increased rating for PTSD in hopes of qualifying for unemployability and that he and his wife had gone fishing recently.  The impression was PTSD and a GAF score of 41 was assigned.  A psychiatry medication management note dated on the same day indicates that the Veteran was more active in home and self-care and had stayed in bed for two months with no energy prior.  It was noted that PTSD symptoms of re-experiencing, avoidance and arousal were chronic and stable without change.  Mental status examination revealed that the Veteran was appropriately dressed and groomed with no abnormal movements.  Mood was neutral, affect was moderately restricted, though he was capable of smiling, thought process was organized and goal directed, and there were no suicidal or homicidal ideation, delusions or hallucinations.  The impression was PTSD and a GAF score of 48 was assigned.  

In a July 2007 social work note, the Veteran reported that he was going to church regularly for the first time in many years and felt faith was part of his support system.  He was planning a visit to Germany in early October to visit his daughter, who was getting ready to have her second child.  The Veteran also reported he had gotten up to seven hours of sleep on some recent nights, which had not happened since Vietnam.  He credited an improvement in mood to a medication patch.  The impression was PTSD and a GAF of 45 was assigned.  

The Veteran underwent a VA review examination for PTSD in July 2007, at which time his claims folder was reviewed.  He began the examination basically stating that there had been a huge change in his functioning since taking his current medications.  He reported that "this new patch is marvelous" and said he has more desire to get up, increased energy and less difficulty interacting with people.  In response to questioning, he reported that he had not had any nightmares since being on this current medication.  He was having them at least once a month, and they typically involved mortar attacks.  He said he remembered when they were on the DMZ and they had been told they were going to be over run.  The Veteran also reported that he had some nightmares about his son who committed suicide in 1996.  In these dreams "I dream he is still alive."  He indicated that he awakes and is sometimes able to return to sleep and that he was getting about five hours of sleep a day.  The Veteran reported that he thought about Vietnam daily including friends he had and "what a terrible waste it was."  He also noted that he got very easily startled by anything sudden, even his wife coming up behind him would startle him and cause him to jerk.  The Veteran reported that he had been able to go to restaurants and store since taking his medication; however, he did remain somewhat hypervigilant.  He said that he would watch war movies occasionally and that they sometimes bother him and he has to turn them off.  He said that for a lot of years he had a very negative feeling when he saw a Vietnamese person, but now he has come to understand "that they were not entirely at fault."  The Veteran reported that he was married to his second wife, to whom he had been married for 34 years, and that they got along wonderfully now, but previously it was "a constant nightmare.  I drank in excess for the first 25 years.  I would stay out for two or three days at a time."  The Veteran indicated that he had not worked since 1998 and attributed that to physical problems.  He was able to get out in his garden and do yard work, and also went fishing and hunting and would visit with some friends.  The Veteran denied the use of alcohol for the prior nine years and denied drug use.

Mental status examination at the time of the July 2007 VA examination revealed that the Veteran was casually groomed; was fully cooperative and gave no reason to doubt the information he provided; had somewhat limited eye contact; and displayed some dysphoria.  Speech was within normal limits with regard to rate and rhythm.  The Veteran's mood was generally euthymic with some depression noted.  Affect was appropriate to content.  Thought processes and associations were logical and tight.  No loosening of associations was noted, nor was there any confusion.  Memory was grossly intact and the Veteran was oriented in all spheres.  He did not report hallucinations and no delusional material was noted.  Insight and judgment were adequate.  The Veteran denied suicidal or homicidal ideation since being on his current medication.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 49 was assigned.  The examiner noted that there appeared to be a significant improvement in the Veteran's functioning on his current psychiatric medication; however, he did display PTSD symptoms.  The examiner believed his symptoms were moderate to mild and had persisted for many years.  It was difficult to speculate on the Veteran's functioning over the next six to 12 months.  It was noted that he was getting mental health treatment and that the examiner did not find evidence that PTSD symptoms precluded employment or activities of daily living.  No impairment in social functioning was noted during the examination.  

The Veteran reported visiting his grandchild the month prior due to her neurosurgery.  He continued to have chronic PTSD symptoms, nightmares, and intrusive thoughts of war trauma despite the fact that the patch had helped improve his mood.  See November 2007 psychiatry medication management note.  

In a letter dated December 6, 2007, a psychiatric social worker in the mental health clinic of the Central Arkansas Veterans Healthcare System wrote that the Veteran had told him his most recent claim for an increase for his PTSD was denied at least in part because he was "getting better."  The social worker reported that he had not seen the decision, but had worked with the Veteran since April 2000, reporting that the Veteran had worked hard in individual psychotherapy to limit the effects of PTSD on his life, but it had not been easy.  He had also benefitted in recent months from a new antidepressant medication that had allowed him to enjoy his life more than in the past.  He was still suffering from anxiety, crowd avoidance, depressed mood, nightmares and intrusive thoughts of trauma, sleep disturbance, emotional numbing, and exaggerated startle response.  In preparation for writing the letter, the social worker had reviewed the Veteran's medical chart notes and it was "easy to see how our pleasure at decreased severity of symptoms could be interpreted as his "getting better."  Please make no mistake, he still suffers with his PTSD and what constitutes improvement for him likely still falls well within the range of what the average person would consider to be miserable."  The social worker urged VA not to penalize this "undercompensated Veteran" for trying to improve his life and it was his opinion that the Veteran's service connection should have been much higher than 50 percent for the entire seven-plus years he had known him.  See statement from R.R.G.  

The Veteran was admitted to a VA facility on April 7, 2008, due to suicidal ideation.  He reported alcohol consumption prior to the admission.  He was discharged on April 10, 2008, per his request and being found not committable due to an absence of suicidal or homicidal ideation or hallucinations.  The discharge diagnoses included PTSD, depression, alcohol dependence, and rule out opiate dependence.  

The Veteran underwent another VA review examination for PTSD in May 2008, at which time his claims folder was reviewed.  The Veteran began the examination by stating that his medications seemed to be helping his depression.  He stated that his problems now were depression and a lack of energy, and that he did dream occasionally.  The dreams reportedly occurred once a month and generally involved his experiences in Vietnam and his son's death.  Generally, the content was depressing.  He was averaging four to five hours of sleep a night.  He reported thinking about Vietnam at least once or twice a day and noted that he thought about being away from his family and friends he lost over there.  He said he used to be very easily startled, but medication had helped, though he still would get startled if his wife walked up on him from behind.  The Veteran reported going out to eat and preferring to sit where he could see people being able to shop in large stores, which he enjoyed, and that he had started watching the news.  He did not watch war movies because they made him very sad.  The Veteran remained married to his wife of 36 years, which was his second marriage.  He said they did not get along and that she had a lot of problems as well, though they do feel close.  He said he had not worked since 1998 when he was working as an auto mechanic.  The Veteran attributed that to physical health problems.  These days he spent time in his garden and cleaning up the house.  He went hunting on occasion and did fish, but had not gone yet this year.  He visited with a limited number of friends and family members.  The Veteran denied any alcohol use in two months and denied current drug use.  

Mental status examination at the time of the May 2008 examination revealed that the Veteran was casually groomed; fully cooperative; and gave no reason to doubt the information he provided.  He made little eye contact and did display some dysphoria.  Speech was within normal limits with regard to rate and rhythm.  Mood was depressed and affect was appropriate to content.  Thought processes and associations were logical and tight.  No loosening of associations or confusion was noted.  Memory was grossly intact and the Veteran was oriented in all spheres.  Hallucinations were not complained of and no delusional material was noted.  Insight and judgment were adequate.  The Veteran reported occasional suicidal ideation but denied intent.  He denied homicidal ideation.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 52 was assigned.  The examiner noted that the Veteran's symptoms were mild to moderate and had persisted for a number of years; that it was difficult to speculate on his functioning over the next six to 12 months; and that the Veteran had been doing fairly well then had a relapse in terms of substance use and reported again that he was doing better on his current medication.   The examiner did not find evidence that PTSD symptoms precluded employment or activities of daily living.  It was also noted that the Veteran did not report grossly impaired social functioning.  

In May 2008, the Veteran reported that he started drinking again after many years and it did not take long before he was admitted.  He reported that he was doing much better and his mood was described as good.  He had separated from his wife in the past 10 days after an altercation over too many inside pets.  The Veteran reported occasional intrusive thoughts and more nightmares during his hospitalization, but none since, and getting an average of five hours of sleep per night.  No flashbacks were mentioned.  Mental status examination revealed that the Veteran was well groomed and neatly dressed with no abnormal movements.  Mood was neutral and affect was capable of range.  The Veteran had logical and goal directed thoughts and no psychotic features or suicidal or homicidal ideation.  He was alert and oriented.  Axis I diagnoses of PTSD and major depressive disorder were made and a GAF score of 48 was assigned.  See psychiatry medication management note.  

A July 2008 mental health note reported that the Veteran was seen on follow up after his family had called the week prior with report of worsening of function and description of hypomanic symptoms.  It was noted that the Veteran had been followed for PTSD, major depression, and alcohol abuse and had been prescribed a medication patch in April 2007 after lack of good response to antidepressant medications.  The Veteran described his response to the patch as doing so many good things for him and reported that it was the first time he enjoyed living and that he was more engaged, going to church and singing with the choir and going out to eat.  He did notice he was capable about anything and was insistent on doing everything his way and had noticed he needed less sleep, whereas in the past he would have a lot of fatigue and frequently nap.  When asked about previous hypomanic episodes, the Veteran remarked that was "pretty just the other way for me."  He had not had alcohol since early April, had been out of the patches for about 10 days and was more fatigued and depressed, and denied psychosis and suicidal ideation.  The Veteran was reported to be a thin male with appropriate dress and grooming.  Psychomotor activity was slightly slowed but there were no abnormal movements noted.  Affect was slightly restricted, thoughts were logical and goal directed, and the Veteran was alert and oriented with good current judgment and insight.  The impression was hypomanic symptoms on patches; history of refractory depression and past alcohol abuse.  

A December 2008 social work note documents that the Veteran reported he was not doing well as a result of increased pain and depressed mood.  He had remained sober since April and his wife had returned to the home.  He believed his marriage was on better footing, but his wife was still working long hours and he did not rest when she was not home.  The impression was PTSD.  A December 2008 physical therapy consult documents that the Veteran reported spending most of the last six months in bed as a result of depression.   

A December 2008 psychiatry medication management note documents the Veteran's report of not doing too well.  He indicated he had not been out of the house and was more anxious and depressed.  He had developed an allergy to the patches and had had to switch medication.  Day time activities were described as reading some but basically doing nothing, not even watching television.  The Veteran reported occasional intrusive thoughts and averaging three hours of sleep per night, which was not enough for him to have nightmares.  No flashbacks were mentioned.  Mental status examination revealed that the Veteran was well groomed and neatly dressed with no abnormal movements.  Mood was neutral and affect was capable of range.  The Veteran had logical and goal directed thoughts and no psychotic features or suicidal or homicidal ideation.  He was alert and oriented.  Axis I diagnoses of PTSD and major depressive disorder were made and a GAF score of 48 was assigned.  

In a letter dated April 2, 2009, a staff psychiatrist at the Central Arkansas Veterans Healthcare System reported that the Veteran had been enrolled in the PTSD clinic since July 2007 and in addition to chronic PTSD, also had severe comorbid depression/possible bipolar disorder.  It was reported that the Veteran's severe symptoms significantly impaired his ability to function.  He had had multiple antidepressant medication trials and the psychiatrist reported that the patch is rarely prescribed, such that it indicated the severity of the Veteran's depression.  The psychiatrist also reported that he was consulting for an assessment to determine if the Veteran was a good candidate for electroconvulsive therapy (ECT).  The psychiatrist reported that secondary to the severity of his mental health conditions, the Veteran was not employable.  See statement from Dr. T.K.  Subsequent records document that the Veteran decided against having ECT.  See e.g., December 2009 social work note. 

A June 2009 social work note documents that the Veteran's daughter had been visiting from Germany for the last 10 days.  He reported irritability with most people, but denied friction with his daughter the week past.  The impression was PTSD and depression and a GAF score of 41 was assigned.  

A July 2009 ECT consult reveals that the Veteran reported that his depression was the worst that it had been in years.  When asked for detail of his depression, he reported feeling sad, isolating, and stated he generally only talks to his mother and wife and did not want to be around anyone.  He did take his dog out.  The Veteran endorsed decreased energy, feeling fatigued all the time, and also noted he felt "like I don't want to live most of the time."  He denied suicide attempts and denied that he felt like harming himself.  He reported decreased mental energy and difficulty in making decisions.  The Veteran also complained of significant insomnia.  He stated he felt better now than he did six months ago.  Mental status examination revealed that the Veteran was adequately groomed, pleasant, cooperative, alert and oriented.  There was no psychomotor retardation or agitation.  The Veteran made eye contact appropriately.  Speech was spontaneous and normal in rate and volume.  Mood was "normal for me."  Affect was dysphoric.  Thought processes were linear and goal-oriented.  The Veteran denied suicidal and homicidal ideation and auditory and visual hallucinations.  Judgment and insight were fair.  Axis I diagnoses of PTSD and major depressive disorder were provided and a GAF score of 45 was assigned.  

A December 2009 social work note contains the Veteran's report that he was not doing very much most days and sleeping as an escape from negative thoughts.  He was not suicidal.  The Veteran agreed to work on greater time structure.  A December 2009 psychiatry medication management note documents the Veteran's complaint that he was not doing well and that he did not want to do anything and did not feel like doing anything.  He reported occasional intrusive thoughts and was averaging about six hours of sleep a night, but was not sleeping enough to have nightmares.  Mental status examination revealed that he was well groomed and neatly dressed without abnormal movements.  Mood was neutral and affect was capable of range.  He had logical and goal-directed thoughts and there were no psychotic features or suicidal or homicidal ideation.  The Veteran was alert and oriented.  Axis I diagnoses of PTSD and major depressive disorder were made and a GAF score of 48 was assigned.  

A March 2010 ECT consult reveals that the Veteran reported being depressed most of his adult life; that he got sober about 12 years ago but had a relapse for one year three years prior; and that for the past two years he felt he had been very depressed, reporting it was the worst depression of his entire life.  The Veteran reported chronic constant suicidal ideation with plan but no intent.  He reported barriers as his daughter and granddaughter, stating he would never put them through that again (referring to his son's suicide).  Current depressive symptoms included helplessness/hopelessness; no energy; poor sleep; no motivation; anhedonia; poor concentration; slowed but good appetite (with medication); and passive suicidal ideation.  He reported sleeping four to five hours a night with medication.  He read and watched television most of the day.  At times he had difficulty getting motivated to get out of bed.  He only talked to his wife and mother and only left the house to come to the doctor.  Current anxious symptoms included nightmares once every three months; avoidance of people, social interaction, war on television; and constant worry.  The Veteran indicated that for many years he slept with a gun under his pillow and he reported being anxious all the time and not being able to breathe around people.  Mental status examination revealed that the Veteran was appropriately dressed and groomed and cooperative.  Mood was depressed and affect was described as dysthymic, restricted in range, and congruent to mood.  Speech was of normal rate, rhythm, volume and amount; thought processes were rational, linear, and goal directed; and thought content was devoid of active suicidal ideation, homicidal ideation, auditory or visual hallucinations, paranoia and/or delusions.  The Veteran was grossly intact cognitively and alert and oriented with fair to good insight and judgment.  It was determined that the Veteran would most likely benefit from ECT.  Axis I diagnoses of PTSD, major depressive disorder, alcohol dependence in full sustained remission, nicotine dependence, and history of opioid abuse were made.  A GAF score of 41 was assigned.  

In September 2010, the Veteran reported that he was alone much of the time as his wife worked 12 hour shifts.  His daughter and her children were staying there for a couple of months and that was too much stress for him.  He was beginning to calm down again.  A GAF score of 48 was assigned.  See psychiatry medication management note.  

The Veteran was admitted to a VA facility between April 14, 2011, and April 18, 2011, due to concerns of hypomania after initiation of a low dose of medication; not sleeping; increased agitation; and increased high spending of funds.  It was noted that he had one previous documented episode of hypomania earlier that month and was noncompliant with medication and presented for reevaluation on the date of admission.  GAF scores of 31 and 40 were assigned during the admission.  The discharge diagnosis was substance-induced mood disorder with manic features; history of major depressive disorder.  A GAF score of 55 was assigned.  The reason for discharge was noted to be that the Veteran was stable and no longer hypomanic.  

An April 2011 mental health note dated after the admission contains a report of stable mood without endorsement of hypomania or depression.  Sleep, appetite and energy level were stable.  Substance abuse and psychosis were denied.  The Veteran was appropriately dressed and groomed with normal speech and psychomotor activity.  Thoughts were logical and goal directed.  He was alert and oriented and denied psychosis and suicidal ideation.  

A May 2011 nursing note documents that the Veteran was 50 minutes late to an appointment because he had some company show up at his home and he could not get rid of them.  

The Veteran underwent another VA review examination for PTSD in May 2011, at which time his claims folder was reviewed.  The Veteran reported that he had had some significant changes in his mood over the years.  He indicated that he had spent the last 40 years of his life being angry and upset thinking that the experiences he had in the military had ruined his life.  Over the past three years he spent the vast majority of the time in bed and did not go out of the house at all even to take his dogs out or do anything outside of the home.  The Veteran reported that in late October 2010, his daughter and her two young children came to visit from where they are stationed in Germany.  The Veteran reported that as he began to visit with them he began to feel much better.  He also reportedly was on some different medication.  The Veteran reports that his daughter went back to Germany in January 2011 and that by this time he was feeling much better and that he had an even "above normal mood."  The Veteran reported that he had always been a collector of things such as guns, motorcycles, and horses and that in January 2011 he began to have more energy and more interest and started buying and trading guns, bought a motorcycle, and bought a horse.  At that time, he had significantly increased amounts of energy and he would only sleep four to five hours every other night.  He would maintain energy to keep going throughout the time.  The Veteran reported that he had experienced this several years ago when he once went six days without sleep and, at that time, he began to have some hallucinations.  The Veteran reported that over the years, he had turned to "women, alcohol and drugs."  The Veteran reported that when he began this behavior, his wife called his daughter to come back from Germany and they brought him to the VA and he was admitted.  After a few days, his mood stabilized and he was discharged.  

At the time of the May 2011 VA examination, the Veteran reported that he was feeling better than he had in many years.  He reported that having spent three years in bed and with such a significant depression, that now he sees life as new again and enjoys seeing things, seeing the spring, and has a new appreciation for life.  The Veteran's mood was very upbeat, even when describing his wife of 38 years leaving him 10 days prior.  The Veteran reported that he continued to experience PTSD symptoms; that he became hypervigilant when in large crowds; that he did his grocery shopping late at night to avoid crowds; that he continues to have an exaggerated startle response; and that he tended to isolate, although he did have some friends and family members he visited with.  The Veteran reported he found that he was able to maintain some stability in his mood by staying very busy throughout the day.  He reported he had a house, lawn mowers, a motorcycle, a horse, a cockatiel, and four dogs to take care of.  The Veteran reported that if he stayed active throughout the day and took his medication at night, he was able to sleep for three to five hours during the night and reported he could function on that.  He denied taking naps during the day.  The Veteran reported that his appetite was good.  He had a few close friends who came by to visit at times and he saw his brother and sister on holidays.  He had become closer to his mother over the years.  The Veteran reported that he had not worked since 1998.  In the past he had enjoyed hunting and fishing, but had not done so in a while, though he planned to start back very soon.  The Veteran reported a long history off and on of primarily alcohol.   He had been off of alcohol for 11 years and then started back and had now been off for four years.  

Mental status examination at the time of the May 2011 examination revealed that the Veteran was casually-groomed; cooperative throughout the interview; and gave no reason to doubt the credibility of the information he provided.  The Veteran's eye contact was good and speech was within normal limits with regard to rate and rhythm.  Mood was euthymic and affect was appropriate to content.  The Veteran's thought processes and associations were logical and tight with no loosening of associations or gross confusion noted.  The Veteran was oriented in all spheres and there was no evidence of delusions or hallucinations.  Insight and judgment appeared fair.  The Veteran reported that he had not had any suicidal ideation since January 2011 and denied homicidal ideation.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 52 was assigned.  The examiner noted that the severity of the Veteran's PTSD was deemed to be mild and had persisted for several years.  The Veteran's symptoms did not preclude gainful employment, nor did they have a significant impact on social functioning or behavior.  The examiner also noted that the Veteran appeared to be very stable on his current mediation regime and it was likely that his symptoms would improve over the next 12 months.  His symptoms did not preclude activities of daily living.  

The Veteran was admitted between June 14, 2011, and June 20, 2011, based on a court order after he was ticketed for driving with an open container and a concealed weapon and after he had purchased three motorcycles, two horses and a mule.  A GAF of 45 was assigned at discharge.  Prior to discharge, GAFs of 35 and 25 had been assigned.  During his admission, the Veteran was noted to interact well with peers and at one point, to be sitting with peers at the end of a hallway interacting.  The Veteran was also able to attend group treatment in the form of recreation therapy (able to play games in group).  

A June 2011 mental health noted documents that he was separated from his wife who had a restraining order.  

In an August 2011 mental health clinic general note, the Veteran reported that he had alienated family.  An August 2011 physician emergency department note documents that he was walking out of a local store the night prior when he "had words" with two men who then beat him up.  

The Veteran was admitted from September 6, 2011, to September 8, 2011, after reporting he was feeling extremely depressed and had been having suicidal ideation.  He denied homicidal ideation or auditory or visual hallucinations.  His wife had left him four months prior and he could no longer afford his house.  The discharge diagnosis was major depression versus bipolar disorder; PTSD.  Prior to discharge, he discussed planning to stay with his mother for a few days.  Giving his guns to a friend was also discussed and the Veteran was in agreement.  During the admission, Axis I diagnoses of major depressive disorder, alcohol dependence and PTSD were made and a GAF of 21 was assigned.  

In a March 2012 mental health case management note, the Veteran reported his current living arrangements as living alone in his own house.  He was married, but his wife was not living with him and he reported that "she comes and goes."  A GAF score of 48 was assigned.

An August 2012 mental health case management note documents that the Veteran was neat/clean, casually dressed, and pleasant/cooperative.  His affect was flat and the Veteran stated that he still felt depressed and did not think that would change.  He also reported that he did not have a desire to do anything other than read, which was all he liked.  The Veteran also reported low energy.  He rated his depression at a level six on a scale of 10 and stated he still had anxiety.  The Veteran reported that he and his wife had separated for about a year but they get along better now that they were not living together.  The Veteran denied suicidal ideation and reported he would not take his own life and that his daughter and grandkids were a barrier.  He reported irritability "only when I'm around people that annoy me."  The Veteran indicated that he slept five to six hours a night with medication, but reported that it seemed he had trouble initiating sleep with new medication.  He reported nightmares were minimal.  The Veteran noted that his appetite was "fair" and complained of nausea at times and having dental problems.  He denied hallucinations but did say that he is guarded and also denied drug/alcohol use.  A GAF score of 48 was assigned.  

An October 2012 mental health case management note reported that the Veteran was neatly/casually dressed; and cooperative/pleasant.  Affect was blunt and the Veteran rated his depression at a level six on a scale of 10.  The only structured activity he had was reading and Skyping with his grandkids on the computer.  No outdoor activities were reported.  It was noted that his estranged wife did the grocery shopping for him and cleaned the house and did the laundry and cooking.  His mother's 80 year old husband mowed his yard.  The Veteran was encouraged to get out of house and do something, but he indicated he did not feel like it.  He stated he was not irritable/angry when he was by himself, and indicated that he became irritable/nervous around people.  The Veteran denied suicidal and homicidal ideation.  He reported that most nights he got five hours of sleep and that one or two nights he got very little.  The Veteran reported trouble initiating sleep and occasional nightmares.  His appetite was ok and he was maintaining his weight.  The Veteran reported he was compliant with medication and stated "its the best I have been on and I have been on a lot."  He denied substance abuse.  A GAF score of 48 was assigned.  

In September 2013, the Veteran stated that he had been a little down but mostly aggravated with his wife (he and wife had been married for 41 years and separated the last two and one-half years).  He and his wife still saw each other and the Veteran reported "she usually will spend her days off work with me."  Lately, however, the Veteran indicated that there had been more tension between them.  He stated that "sometimes she wants to come back and then decides not to" and that he had to decide what he wanted to do.  Otherwise, the Veteran reported being ok.  He indicated that he had been making himself do things around the property and visiting his mother, eating dinner with her most days.  He also reported "I'm trying to get out more."  The Veteran noted that he was not sleeping as well due to conflict with wife, but that "I don't sleep that good anyhow."  The Veteran denied psychosis, suicidal and homicidal ideation, and substance abuse.  A GAF score of 48 was assigned.  See mental health case manager note.  

An April 2013 mental health case management note documents that the Veteran was cooperative/pleasant and had good eye contact.  Thought process and speech were within normal limits.  The Veteran reported six hours of sleep nightly with occasional nightmares.  He still described his mood as depressed, but noted it was improving.  He reported that he did push himself to do some things (outdoor work around the house), but liked staying to himself.  The Veteran denied suicidal and homicidal ideation, psychosis and substance abuse.  His appetite was good.  A GAF score of 48 was assigned.  

A December 2013 mental health note reports that the Veteran was pleasant and cooperative.  It was also noted that he was smiling more and had more energy than during previous visits.  The Veteran reported that he felt "better now than I have in a long time."  

The Veteran underwent a review PTSD Disability Benefits Questionnaire (DBQ) in March 2014, at which time his electronic file was reviewed and a diagnosis of PTSD was provided.  The Veteran's level of occupational and social impairment with regards to his PTSD was reported to be occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran had recently divorced from his wife of 41 years (though they have been mostly separated for the past three years).  He was living by himself.  He kept in contact with his grown daughter and had lunch with his mom daily.  The Veteran denied having friends and indicated that he tried to read in leisure time.  With the exception of two incidents in which he had relapses of a few months, the Veteran had been sober for 16 years.  The Veteran met all the criteria used for establishing the current diagnosis of PTSD.  Current symptoms included depressed mood; anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that the Veteran endorsed symptoms of depression in addition to PTSD associated with non-service connected stressors, but the degree of impairment noted was based on his symptoms of PTSD.  The examiner also noted that the diagnosis of PTSD was substantiated with both DSM-IV and DSM-V criteria.  

The evidence of record supports the assignment of an initial rating of 70 percent for PTSD prior to May 31, 2007.  This determination is based primarily on the Veteran's now ex-wife's report in a December 2005 statement that the Veteran was often angry and violent, and that he had nightmares, was obsessed with guns such that he kept them in every room of the house, and that he did not want to be around people.  When considering these objective statements as to symptomatology exhibited by the Veteran in conjunction with the subjective symptoms reported by the Veteran during this time frame, to include complaints of lack of enthusiasm/motivation; decreased energy level; depression; avoidance; arousal; isolation; and rejection sensitivity, the Board finds that the Veteran's disability picture approximates the criteria for the assignment of a 70 percent rating prior to May 31, 2007.  

The evidence of record does not support the assignment of a rating in excess of 70 percent for PTSD at any time during the appellate period (namely prior to or as of May 31, 2007).  As noted in the preceding paragraph, the Veteran's symptoms prior to May 31, 2007, consist primarily of lack of enthusiasm/motivation; decreased energy level; depression; avoidance; arousal; isolation; and rejection sensitivity.  There was also objective evidence of impaired mood and impaired affect (restricted; subdued).  See VA treatment records.  The Veteran's symptoms as of May 31, 2007, consist primarily of isolation; avoidance (of people/crowds/social interaction); suicidal ideation; outbursts of anger; depression, with resultant staying in bed for most of the day; easy/exaggerated startle response; hypervigilance; nightmares; intrusive thoughts; anxiety; sleep disturbance/impaired sleep/insomnia; emotional numbing; lack of energy; irritability; difficulty making decisions; constant worry; helplessness/hopelessness; anhedonia; poor concentration; and slowed appetite.  See VA treatment records; VA examination reports dated July 2007, May 2008, May 2011 and March 2014; December 2007 letter from R.R.G.; March 2010 VA Form 21-4138; June 2010 hearing testimony; statements received June 2014.  There was also objective evidence of dysphoria; impaired mood (some depression); impaired affect (dysphoric; restricted; flat; blunt); and slightly slowed psychomotor activity.  See VA treatment records; VA examination reports dated July 2007, May 2008 and May 2011.  

The Board has also considered an April 2009 letter from Dr. T.K., who reported that prescription of the patch indicated the severity of the Veteran's depression, and the Veteran's admissions in April 2008 (due to suicidal ideation), April 2011 (due to hypomania; not sleeping; increased agitation; increased high spending of funds), June 2011 (due to court order after being ticketed with an open container and concealed weapon), and September 2011 (due to feeling extremely anxious and having suicidal ideation).  

In addition, the Board has considered the statements submitted from the Veteran's now ex-wife in October 2008, December 2008, June 2010 (testimony) and June 2012, in which she reported that the Veteran had to be coaxed into bathing and even eating; that he rarely got out of bed; that he did not like to socialize; that he she believed he was a danger to himself and others; that the Veteran would get very emotional talking to their daughter and grandchildren who were living in Germany; that she had switched jobs so she was closer to home in case something were to happen; and that prior to her divorce, she maintained her own residence because she had been unable to live with him due to his dark depression and excessive mood swings.  

The evidence of record during this time frame (prior to and as of May 31, 2007), however, does not reveal that the Veteran had gross impairment in thought processes or communication; or persistent delusions or hallucinations.  Rather, the Veteran's thought process has consistently been reported as normal, organized, goal-directed, logical, tight, rational and linear and his speech has consistently been reported as spontaneous and of normal rate, rhythm, volume and amount.  The Board acknowledges that the Veteran reported experiencing hallucinations several years prior to the May 2011 VA examination after he went six days without sleep; however, the evidence dated prior to and after this assertion documents that the Veteran consistently denied delusions or hallucinations.  See VA treatment records.  In addition, the examiner who conducted the May 2011 VA examination specifically indicated that there was no evidence of delusions or hallucinations.  

The evidence of record during this time frame also does not reveal that the Veteran had disorientation to time or place; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was described as being alert and oriented and oriented in all spheres throughout the appellate period; his memory was consistently reported to be grossly intact; and he was consistently reported to be appropriately/casually/neatly dressed and well groomed.  The Board finds the objective evidence of record related to the Veteran's treatment more probative than the Veteran's now ex-wife's accounts that he had to be persuaded to take care of his hygiene.  In addition, and the July 2007, May 2008 and May 2011 VA examiners specifically noted that the Veteran's PTSD symptoms did not preclude activities of daily living.  Id.  

The Board acknowledges the Veteran's June 2010 testimony as to homicidal tendencies and that he was occasionally violent towards his wife and children, as well as his now ex-wife's assertions that she believed the Veteran was a danger to himself and others and that he had violent outbursts towards her.  The Board also acknowledges a June 2011 VA mental health note that reported the Veteran was separated from his wife, who had a restraining order, and an August 2011 VA emergency department note that reported the Veteran had been beaten up by two men after he had words with them.  There is no indication from the Veteran's treatment records, however, that he exhibited grossly inappropriate behavior or was in persistent danger of hurting others.  See VA treatment records; see also December 2007 letter from R.R.G. and April 2009 letter from Dr. T.K.  

The Board also acknowledges that the Veteran has reportedly not worked since 1998.  As discussed in greater detail below, his claim for entitlement to a TDIU is being denied in this decision, and none of the VA examiners determined that the Veteran's PTSD precluded employment.  Even if the Board had found the Veteran to be totally impaired in the occupational sense as a result of his PTSD, the fact of the matter remains that the symptoms exhibited by the Veteran and reported by him and those who know him have not rendered him totally impaired in the social sense.  This is evident in the record.  In July 2007, the Veteran reported going to church regularly.  See social work note.  During the July 2007 VA examination, he reported he went hunting and fishing and would visit with some friends.  During the May 2008 VA examination, the Veteran reported that he went out to eat and that he visited with a limited number of friends and family.  In a July 2008 mental health note, the Veteran reported that he was going to church and singing with the choir, and that he was also going out to eat.  In May 2011, the Veteran was 50 minutes late to an appointment because he had some company show up at his house that he could not get rid of.  See nursing note.  During the May 2011 VA examination, the Veteran reported that he did have some friends and family members he visited with, that he saw his brother and sister on holidays, and that he had gotten closer to his mother.  At the time of his June 2011 admission, the Veteran was seen interacting well with peers, to include sitting at the end of the hallway with some peers, and attending group treatment.  In September 2013, the Veteran reported that he visited his mother and ate dinner with her most days.  See mental health case manager note.  And during the March 2014 DBQ, the Veteran reported that he had lunch with his mother daily.  

In addition to the foregoing, while the Board acknowledges that the Veteran and his wife were divorced in January 2014, and that they had been separated on several occasions between May 31, 2007, and the divorce, the Veteran reported in September 2013 that even during his long separation from his wife they still saw each other she spent her days off with him.  Id.  

For these reasons, the Board does not find that the evidence of outbursts of anger, social isolation, and an inability to regulate mood have resulted in total social impairment.  Total social impairment due to such symptoms is specifically required by the regulations.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the absence of total social impairment, the preponderance of the evidence supports the 70 percent disability rating assigned for PTSD throughout the appellate period.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's service-connected PTSD picture is not so unusual or exceptional in nature as to render the 70 percent rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology, to include consideration of social and occupational impairment.  38 C.F.R. § 4.130.  The Veteran's PTSD is manifested by subjective and objective evidence of social and occupational impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating assigned.  One rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 70 percent disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  

In this case, the Veteran is service-connected for three disabilities, namely PTSD, tinnitus and bilateral hearing loss.  The Veteran's combined rating has been 70 percent as of August 8, 2007.  See March 2009 rating decision; see also 38 C.F.R. § 4.25.  In this decision, the Board is granting a 70 percent rating for PTSD for the entire period that is the subject of this appeal.  Given this Board action, the Veteran will have met the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) for the entire period that is the subject of this appeal.  

In seeking entitlement to a TDIU, the Veteran initially asserted his service-connected PTSD and bilateral hearing loss prevented him from securing or following any substantially gainful occupation; that he had last worked full time in April 1998; and that his PTSD made him angry and he just could not get up to go to work.  The Veteran reported he last worked for Murphy Ford as a mechanic; that he left his last job because of his disability; that he had not tried to obtain employment since he became too disabled to work; that he had completed four years of high school; that he did not have any other education or training before he was too disabled to work; and that he did not have any education or training since he became too disabled to work.  See December 2005 VA Form 21-8940.  In VA Forms 21-8940 dated in April 2008 and October 2008, the Veteran limited his claim for entitlement to a TDIU on the basis of his PTSD and made the same assertions as in the December 2005 VA Form 21-8940, except that in the April 2008 VA Form 21-8940, the Veteran reported that he had had other education and training before he was too disabled to work, noting mechanic school both during service and as a civilian.  The Veteran also reported that he had severe back and neck problems as well as nerve damage to both hands in addition to his PTSD.  

In a May 2008 VA Form 21-4138, the Veteran reported that he had not worked at all since April 1998 and that he suffered from PTSD as well as severe back, neck, hand and leg pain associated with deteriorating discs in his neck and back.  He also reported that he had hearing loss in both ears with the left ear being worse and recurring ear infections and used hearing aids.  The Veteran reported that he was very easily fatigued and took a number of medications prescribed by his primary care doctor and mental health professionals.  He also indicated that his daily activity was limited to a couple of hours a day.  In an October 2008 report of contact, the Veteran reported he had not worked in the last 12 years, that he had lost time from that job because of his disabilities, and that his employer is not around anymore as the owner died.  In a March 2009 VA Form 21-4138, the Veteran asserted that his PTSD, pain, and medications make it impossible for him to work.  

In his August 2009 VA Form 9, the Veteran reported that the mental health doctor and social worker who treat him for his PTSD both agree that he is not able to obtain gainful employment because of his PTSD; that the do not treat any of his physical problems; and that his 70 percent rating for PTSD qualifies him for full compensation.  The Veteran also asserted that he cannot function well enough to perform any means of regular employment.  

In June 2010, the Veteran testified that he last worked in the first part of 1998 and that he was in receipt of benefits from the SSA due to both his physical and mental conditions.  The Veteran also testified that he had not tried to work since 1998 and that he did not think anyone would hire him.  See hearing transcript.  

In June 2014 statements in support of claim, the Veteran reported that any form of work would be impossible because of his PTSD and anxiety and that his condition meets all the criteria for the 100 percent inability to function at work including panic, depression and sometimes outbursts of temper.  

In addition to the lay evidence of record, the evidence in this case includes VA medical records, including reports of VA examinations, and records from the SSA.  There are several opinions regarding the Veteran's employability and several assessments regarding the Veteran's functional ability in regards to his service-connected disabilities.

The Veteran underwent VA review examinations for PTSD in July 2007 and May 2008, which were conducted by the same VA examiner.  On both occasions, the Veteran reported that he had not worked since 1998 and attributed that to physical problems.  The examiner noted that there was no evidence that PTSD symptoms precluded employment.  

SSA records indicate that the Veteran is in receipt of benefits as a result of degenerative disc disease, carpal tunnel and arthritis.  His disability began on November 12, 1997, which coincides with his reports that he had not been employed since 1998.  A November 1999 SSA decision reports that the Veteran alleged an inability to work beginning April 6, 1998, due to arthritis, hearing loss, degenerative disc disease, connective tissue disease, and depression.  The SSA Administrative Law Judge (ALJ) concluded that beginning April 6 1998, the Veteran had had impairments which made it impossible for him to return to any of his past relevant work activity or make an adjustment to other work.  The SSA ALJ determined that the Veteran had a high school education; had past relevant work experience as an alignment specialist; had not engaged in any substantial gainful activity at any time since April 6, 1998; that the evidence supported a finding the Veteran had a history of degenerative disc disease, carpal tunnel syndrome, and arthritis with significant impaired functioning in the hands and was under ongoing treatment for depression.  The SSA ALJ found that the combination of the Veteran's impairments would impose significant restrictions on his ability to perform basic work activities.  In coming to this determination, the SSA ALJ specifically noted the Veteran's report of significant symptomatology associated with chronic pain, swelling, and significantly diminished functional ability with both hands, as well as reports of neck pain, nervousness, depression with thoughts of suicide, and significant social withdrawal.  The SSA ALJ also considered the Veteran's report that as a result of the severe debilitating nature of his symptoms, he was unable to independently perform many routine daily tasks or activities of daily living.  The SSA ALJ found that the Veteran retained the residual functional capacity to perform the exertional demands of sedentary work since the Veteran was able to lift and carry or push-pull as much as 10 pounds, though his capacity for the full range of sedentary work would be diminished by non-exertional limitations which would preclude the ability to perform any more than occasional grasping and manipulation of objects with no ability to perform overhead work.  The Veteran would also be restricted to work in environments in which no more than superficial interpersonal contact with others was required and in which there was no requirement for dealing with the public in any capacity.  The SSA ALK relied upon a Psychiatric Review Technique Form in determining that the Veteran's symptoms of depression would result in slight limitations in his ability to complete activities of daily living and moderate limitations in the ability to maintain social functioning; that the Veteran would seldom experience deficiencies in concentration, persistence, or pace resulting in a failure to complete tasks in a timely manner; and that he would never experience episodes of deterioration or decompensation in work or work-like settings.  

In a letter dated March 9, 2009, the psychiatric social worker in the mental health clinic of the Central Arkansas Veterans Healthcare System wrote that the Veteran was service-connected for PTSD and tinnitus and that review of his computerized patient record revealed that he was a Vietnam Veteran with a history of exposure to Agent Orange and had medical diagnoses to include traumatic brain injury (1996), degenerative disc disease of the lumbar spine with chronic pain, osteoarthritis and carpal tunnel syndrome of both upper extremities, chronic kidney disease, and hearing loss.  He had been followed in the mental health clinic for PTSD and major depression since 1998.  The Veteran also had a history of alcohol abuse in remission for about one year.  Prior to a brief relapse he had over 10 years of sobriety.  He met the criteria for disability from the SSA in 2000.  The psychiatric social worker wrote that he had worked with the Veteran since 2000 and it was his opinion that the Veteran was not able to offer himself for employment at any time during the past nine years, was not able to do so today, and is not likely to be employable in the future.  

In an April 2009 letter, the Veteran's treating VA psychiatrist reported that secondary to the severity of his mental health conditions, which included PTSD and co-morbid depression/possible bipolar disorder, the Veteran was not employable.  See April 2009 letter from Dr. T.K.  

The Veteran underwent a VA review examination for PTSD in May 2011, at which time he reported that he had not worked since 1998.  The examiner noted that the Veteran's symptoms do not preclude gainful employment.  

In a March 2012 mental health case management note, the Veteran reported that he had not worked since 1999 because of depression and pain.

The Veteran underwent a VA review PTSD Disability Benefits Questionnaire (DBQ) in March 2014.  The examiner was asked to summarize the Veteran's level of occupational and social impairment with regards to all mental diagnoses and indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The opinions of record are those provided at the time of the July 2007, May 2008, May 2011 and March 2014 VA examination, as well as in the March 2009 letter from the VA psychiatric social worker in the mental health clinic of the Central Arkansas Veterans Healthcare System and in the April 2009 letter from the Veteran's treating VA psychiatrist.  As noted above, the examiners who conducted the July 2007, May 2008 and May 2011 VA examinations concluded that the Veteran's PTSD did not preclude gainful employment; the Veteran's treating VA psychiatrist determined that the Veteran was not employable secondary to the severity of his mental health conditions; and the VA psychiatric social worker was of the opinion that the Veteran was not able to offer himself for employment as a result of a myriad of problems, to include the service-connected PTSD, tinnitus and bilateral hearing loss and the non-service connected traumatic brain injury, degenerative disc disease of the lumbar spine with chronic pain, osteoarthritis and carpal tunnel syndrome of both upper extremities, and chronic kidney disease.  The opinions against the claim outweigh those for it.

In addition to the foregoing, the Board notes that SSA determined that the combination of the Veteran's impairments, which included chronic pain, swelling, and diminished functional ability of both hands; neck pain; and psychiatric symptomatology, would impose significant restrictions on his ability to perform basic work activities.  While the Board acknowledges that the SSA determined that the Veteran would be restricted to work in environments in which no more than superficial interpersonal contact with others was required and in which there was no requirement for dealing with the public in any capacity, it was not only the service-connected PTSD, but symptomatology and diminished functional capacity associated with non-service connected disorders, that formed the basis of the decision.  See November 1999 SSA decision (emphasis added).  When considering these findings in light of the Veteran's previous work experience as an auto mechanic/ alignment specialist, the Board finds that the preponderance of the probative evidence of record does not establish that the Veteran's service-connected disabilities are sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment.  

The evidence in this case as it pertains to the claim for entitlement to a TDIU is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 70 percent rating for PTSD is granted prior to May 31, 2007, subject to the regulations governing the payment of monetary benefits.

A rating in excess of 70 percent for PTSD is denied during the period from May 31, 2007.  

Entitlement to a TDIU due to service-connected disabilities is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


